 In the Matter of GENCO MFG. Co., NOT INC., A CO-PARTNERSHIP CON-SISTING OF Louis GENSBURGi DAVID GENSBURG, AND MYER GENSBURGandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCALB-713, A. F. OF L.Case No. R-92222.-Decided January 28, 1941Jurisdiction:pin game manufacturing industry.Investigation and Certification of Representatives:tion necessary.The existence of a question concerning representation does not dependsolely upon whether or not an employer has refused to bargain collectivelyupon request, the Company's contest of the union's allegation of a ma-jority being sufficient proof that a question exists.Unit Appropriate for Collective Bargaining:all production employees, exclud-ing non-working foremen, and office,, sales, experimental, and engineeringemployeesMr. Philip D. Hoffman,of Chicago, Ill., for the Company.Mr. Daniel D. Carmell,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 27, October 29, and November 9, 1940, respectively,InternationalBrotherhood of ElectricalWorkers,. Local B-713,A. F. of L., herein called the Union, filed with the Regional Direc-tor-for the Thirteenth Region (Chicago, Illinois) a petition andamended petitions alleging, that a question affecting commerce hadarisen concerning the representation of employees of Genco Mfg.Co., not Inc., a co-partnership consisting of Louis Gensburg, DavidGensburg, and Myer Gensburg,l Chicago, Illinois, herein called the'Company, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.On November 30,1940, the National Labor Relations Board, herein called the Board,'Incorrectly designated in the formal papers as Genco, Inc.This was coiiected bymotion at,the hearing29 N. L. R. B., No. 42.236 GENCO. MFG. CO.237acting pursuant to Section 9 (c) of the Act, and Article III, Sec-tion 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered and investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On December 4, 1940, the Regional Director issued a; notice ofhearing, copies of which were duly served upon the Company andthe Union.On December 11, 1940, the Company filed a motion fora continuance.On December 11, 1940, the Regional Director issuedan order granting a continuance and transferring the place of hear-ing.Pursuant to notice, a hearing was held on December 19, 1940,at Chicago, Illinios, before Lester Asher, the Trial Examiner dulydesignated by the Board.The Company and the Union were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulingsTheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial, errors were committed.The rulings are herebyaffirmed.On January 2 and 7, 1941, respectively, the Company and theUnion filed briefs which the Board has considered.On January10, 1941, the Company filed a reply brief.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYGenco Mfg. Co., not Inc., is a co-partnership consisting of LouisGensburg, David Gensburg, and Myer Gensburg, with its place ofbusiness at Chicago, Illinois, where it is engaged in the manufacture,sale, and distribution of mechanically and electrically operated pingames.The Company purchases about one million dollars worthof raw materials annually, approximately 75 per cent of which areshipped to it from points outside the State of Illinois.The Com-pany's annual sales amount to about $1,250,000, all of which repre-sents goods shipped by it to points outside the State of Illinois.H. THE ORGANIZATION INVOLVEDInternationalBrotherhood of ElectricalWorkers, Local' B-713,is a labor organization affiliated with the American Federation ofLabor.It admits to membership all production employees of the -238DECISIONSOF NATIONAL -LABOR RELATIONS BOARDCompany, excluding non-working foremen,'and.oflice,,sales,.experi-mental, and engineering employees.III. ,THE QUESTION CONCERNING REPRESENTATIONThe Company contends that there is no question concerning repre-sentation because the Union has not requested it to bargain andbecause the Union has not made a sufficient showing of representation.The existence of a question does not depend solely uponwhether ornot an employer has refused to bargain collectively upon request.The Company,at the hearing,contested the Union's allegation thatit represented a majority of the employees. 'Such a denial is suffi-cient proof that a question concerning representation exists.2Astatement of the Trial Examiner during the hearing shows that 72employees whose names appear on the Company'spay roll of De-cember 14, 1940, have signed application cards in theUnion.Arepresentative of the Union testified that an additional 100 em-ployees orally have signified their intention of joining the Union.There are approximately 280 employees in the alleged appropriateunit.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON -COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRATE UNITThe Union urges that all production employees of the Company,excluding non-working foremen, and office, sales, experimental, andengineering employees, constitute an appropriate unit.The Com-pany did not contest the appropriateness of this unit.We find that all production employees of the Company, excludingnon-working foremen, and office, sales, experimental, and engineer-ing employees, constitute a unit appropriate for the purposes ofcollective bargaining, and that such unit will insure to employees2 SeeMatterof GeorgeG Averrollet a? ,andF^ eshFruit &Vegetable Workers Union,Local 78,CI.0,13N.L.R B 411. GENCO. MFG. CO.239of the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policiesof the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The Union stated that, in the event the Board directed an election,itdesired that temporary employees be excluded from the balloting.It further clarified its contention by stating that it considered em-ployees of the Company, who have worked less than 13 weeks atthe time of the election to be temporary.A representative of theCompany testified that during the 12-month period preceding thehearing only about 2 or 3 employees had been replaced and that itdid not have any temporary employees in its enmploy. , We find thatthe employees of the Company eligible to vote in the election shallbe those employees in the appropriate unit who were employedduring the pay-roll period immediately preceeding the date of theDirection of Election herein, including employees who did not workduring such pay-roll period because they were ill or on vacationand employees who were then or have since been temporarilylaid off, but excluding those who have since quit or been dischargedfor cause.UpQn the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting- commerce has arisen concerning the rep-resentation of employees of Genco Mfg. Co., not Inc.,- a co-partner-ship consisting of Louis Gensburg, David Gensburg, and MyerGensburg, Chicago, Illinois, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.All production employees of the Company, excluding non-working foremen, and office, sales, experimental, and engineeringemployees, constitute a unit appropriate for the, purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of Nationala 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Genco Mfg. Co., not Inc., a co-partnership consisting ofLouis Gensberg, David Gensburg, and Meyer Gensburg, Chicago,Illinois,an election by secret ballot shall be conducted as earlyas possible; but not later than thirty (30) days from' °the dateof this Direction, under the direction and supervision of the Re-gionalDirector for the Thirteenth Region, acting in this matteras agent of the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among allproduction employees of the Company who were employed duringthe pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during such pay-rollperiod because they were _ill or on vacation and employees, whowere then or since been temporarily laid off, but excluding allnon-working foremen, office, sales, experimental, and engineeringemployees, and employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby International Brotherhood of ElectricalWorkers, Local B-713,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.CHAIRMAN HArxY A. MILLis took no part inthe consideration ofthe above Decision and Directionof Election.